Citation Nr: 1815511	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-30 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lower back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1985 to April 1988, and from January 1989 to February 2008. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 notification of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in February 2017. A transcript is of record. 


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the probative evidence is in at least relative equipoise as to whether the Veteran's lower back disability is related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for a lower back disability have been met. 38 U.S.C. §§ 1110, 1131, 5017 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is granted in full, VA's duties to notify and assist are deemed fully satisfied. There is no prejudice to the Veteran. See 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159. 


Legal Analysis and Criteria 

Service Connection

The Veteran contends that his lower back disability is related to his active service.  See 09/19/2011, VA 21-526b.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017). In order to establish entitlement to service connection, there must be 1) evidence of a current disability; 2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 3) causal connection between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran is competent to report symptoms and experiences observable by his senses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).

The Veteran has a current diagnosis for his lower back disability. In a January 2012 VA Examination, it was noted that he has lumbar spondylosis, intervertebral disc syndrome of thoracolumbar spine, arthritis, and mild degenerative disc disease. See 1/19/2012, VA Examination, at p. 1, 8, 11, 13. 

The Veteran is competent to report symptoms, and he is competent to state that the lower back pain he currently experiences is similar to the pain he experienced in service. Jandreau, 492 F.3d at 1372; Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he has actually observed and is within the realm of his personal knowledge). During the February 2017 hearing, he reported that he injured his back multiple times in service. On one occasion, he jumped onto the pier from the ship, injuring his back. See 5/11/2017, Hearing Testimony, at p. 5. On a separate occasion, he strained it while working with an anchor and accompanying chain. Id. at 3. He also testified that he had been self-treating with Motrin. Id. at p. 6. Additionally, he explained that he currently has to use extra couch cushions, walks with a limp to help his back, and uses heating pads and pain patches to help alleviate his back pain. Id. at p. 3. He can no longer do many of the activities he used to including exercising, working on cars, woodworking, and walks with his spouse. Id. 

Regarding lay statements as to symptomatology, the Board notes that continuity of symptoms alone can only satisfy the nexus requirement if the claimed disability is a chronic disability under 38 C.F.R. § 3.309(a); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). Arthritis (degenerative joint disease) is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. §3.309(b) apply to the Veteran's claim for service connection for a back disability. 

The Board finds the Veteran's statements regarding lower back pain, as well as his in-service injuries regarding his back to be credible, as they are detailed and consistent with his circumstances of service. Specifically, he asserts that his back has been hurting him since his time in service and has continued through this day. See 5/11/2017, Hearing Testimony, at p. 5-6 ("[Q]: Were you continuing to experience those symptoms once you got out in early 2008, you continued to have the same problems? [A]: Yes sir."). Moreover, there are documented complaints in the Veteran's service treatment record that detail him injuring his back from jumping down onto the pier, falling into the water, and straining his back. See generally, 6/2/2014, STR - Medical, A-E. On his separation examination, there was recurrent back pain noted. See 1/16/2008, Medical Treatment Record, Retirement Examination, at p. 10. Additionally, he explained at his hearing that he largely self-treated his back pain with Motrin after he retired from the Navy in 2008. See 5/11/2017, Hearing Testimony, at p. at 7. After he retired, his medical records show documented back pain in 2009. See 6/03/2013, CAPRI, at p. 33. Thus, there is competent and credible evidence of the Veteran's lower back symptoms existing since service. The Board finds the Veteran's testimony to be probative because of the consistency of his statements regarding his back pain as well as the corroboration through medical records regarding his numerous in-service injuries and continuous treatment. 

Additionally, the Veteran submitted a letter from his VA physician in March 2017. See 3/7/2017, Medical Treatment Record - VA Physician Letter, at p. 1. His physician opined that the Veteran's lower back pain was at least as likely as not related to his time in service. However, the Board places less probative weight on this letter, as there is not an accompanying rationale for the physician's opinion, and is conclusory. 

The Board additionally recognizes and notes that there is an unfavorable VA medical opinion in January 2012 and an addendum opinion in May 2013. 

The January 2012 examiner opined that the Veteran's back disability was less likely than not related to service because the service treatment records do not indicate a high-energy injury such as a fracture, herniated disc, or dislocation, nor do the records indicate repetitive micro-trauma. See 1/19/2012, VA Examination, at p. 16. However, the examiner failed to adequately address the abundant lay testimony of record, in addition to medical records, that the Veteran has experienced continuous lower back pain throughout his time in service, in addition to the continuous lower back pain since he retired from the Navy.  

Furthermore, the examiner declined to revisit his opinion in the addendum and refused to consider the requested evidence as he "did not feel compelled to alter it." See 1/13/2012, VA Examination, at p. 1. The Board finds the January 2012 VA examination and May 2013 addendum to have little to no probative value as to the etiology of the current lower back disabilities. The examiner relied on an event in the 1980s, but there is no indication that he considered the Veteran's falls in the 1990s and 2000s, as well as the Veteran straining his back. Additionally, the examiner did not respond questions presented to him. The request for an opinion focused partly on a 1995 fall; however, the examiner documented an incident from 1987, and did not mention the 1995 fall or any other of the Veteran's documented strains and falls. The examiner noted that he reviewed the VA claims file, however, in the absence of describing or acknowledging any in-service injuries, the Board finds little probative value in the examiner's opinion. 

In sum, the Board finds that the evidence is at least in relative equipoise concerning the Veteran's back disability. He has documented back injuries from falls, jumps, and strains while he was in service. He is also competent to report his continuity of symptomatology regarding his back disability from service. He exited service in 2008, and his treatment records indicate treatment for back pain from 2009 onwards. Additionally, his VA physician offered a positive nexus opinion.  While the probative value of this opinion is diminished due to a lack of rationale, the Board notes that because the disability in question is a chronic disease under 38 C.F.R. § 3.309(a), service connection may be awarded solely on the basis of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 ( Fed. Cir. 2013). 


The Board therefore finds that the evidence is at least in relative equipoise as to whether the Veteran's current lumbar disabilities are related to his military service. Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met. 38 U.S.C. § 5107 (2012). 

					
						(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a lower back disability is granted. 




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


